




EXHIBIT 10.2






MANAGEMENT SERVICES AGREEMENT
This MANAGEMENT SERVICES AGREEMENT is made this May 27, 2013 by and between
Cheniere LNG Terminals, LLC, a Delaware limited liability company (the
“Manager”), and Cheniere Creole Trail Pipeline, L.P., a Delaware limited
partnership (the “Project Company”). The Manager and the Project Company are
sometimes individually referred to as a “Party” and, collectively, referred to
as the “Parties”.
WHEREAS, the Project Company owns, manages, operates and maintains an interstate
natural gas pipeline in Cameron, Calcasieu, and Beauregard Parishes in
Louisiana, (“CTPL”) including certain additions and modifications to CTPL
described in the Abbreviated Application (the “CTPL Modifications”);
WHEREAS, the Project Company has, concurrently with the date hereof, entered
into an Amended and Restated Operation and Maintenance Services Agreement (the
“O&M Agreement”) with Cheniere Energy Partners GP, LLC ( the “Operator”) and
Cheniere LNG O&M Services, LLC for the operation and maintenance of the
Facilities;


NOW, THEREFORE, as of the Effective Date (as defined below), in consideration of
the foregoing and the mutual covenants set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
ARTICLE 1
DEFINITIONS
1.1    When used in this Agreement, the following capitalized terms shall have
the following meanings:
“AAA” has the meaning given in Section 8.2.
“AAA Rules” has the meaning given in Section 8.2.
“Adjustment” has the meaning given in Section 5.2.
“Abbreviated Application” means the Abbreviated Application for a Certificate of
Convenience and Necessity in FERC Docket No. CP12-351 allowing for
Bi-directional flow of Natural Gas through the Facilities.
“Affiliate” means a Person (other than a Party) that directly or indirectly
controls, is controlled by, or is under common control with, a Party to this
Agreement, and for such purposes the terms “control”, “controlled by” and other
derivatives shall mean the direct or indirect ownership of fifty percent (50%)
or more of the voting rights in a Person.
“Agreement” means this Management Services Agreement, as modified, supplemented
or amended from time to time.





--------------------------------------------------------------------------------




“Ancillary Expenses” means external audit, external tax (excluding outsourcing
substantially all of such function), external legal (excluding outsourcing
substantially all of such function) and financing fees incurred by the Manager
on behalf of the Project Company that are necessary to perform the Services
during any Operating Year.


“Base Rate” means the interest rate per annum equal to the lesser of (a) the
prime rate (sometimes referred to as the base rate) for corporate loans as
published by The Wall Street Journal in the money rates section on the
applicable date (or if The Wall Street Journal ceases or fails to publish such a
rate, the prime rate (or an equivalent thereof) in the United States for
corporate loans determined as the average of the rates referred to as prime
rate, base rate or the equivalent thereof, quoted by J.P. Morgan Chase & Co., or
any successor thereof, for short term corporate loans in Texas on the applicable
date) plus two percent (2%) or (b) the maximum lawful rate from time to time
permitted by applicable law. The Base Rate shall change as and when the
underlying components thereof change, without notice to any Person.
“Budget For Management Services” means the annual budget of the Project Company
with respect to the Services to be provided by the Manager hereunder, to be
prepared by the Manager as described in Article 3.
“Confidential Information” has the meaning given in Section 12.1.
“CPI” means the United States Consumer Price Index for All Urban Consumers as
published from time to time by the Bureau of Labor Statistics of the U.S.
Department of Labor (All Urban Consumers, U.S., All Items, 1982-1984, Not
Seasonally Adjusted, Series I.D. CUUR0000SA0), or if such index is no longer
published then such other index as the Manager may select and the Project
Company shall approve, which approval shall not be unreasonably withheld;
provided that, if an incorrect value is published for such index, and such error
is corrected and published within ninety (90) days of the date of the
publication of such incorrect index, such corrected index will be substituted
for the incorrect index and any calculations involving such index will be
recalculated and the Parties will take any necessary actions based upon these
revised calculations, including adjustments of amounts previously invoiced
and/or paid.
“CTPL” has the meaning given in the recitals hereto.
“CTPL Modifications” has the meaning given in the recitals hereto.
“Discriminatory Practice” means a pattern or practice of favoring the interests
of Affiliates of Manager (other than Cheniere Energy Partners, L.P. and its
subsidiaries) above the interests of Cheniere Energy Partners, L.P. and its
subsidiaries when there is a conflict in such interests related to the provision
of Services under this Agreement.
“Dispute” means any dispute, controversy or claim (of any and every kind or
type, whether based on contract, tort, statute, regulation or otherwise) arising
out of, relating to or connected with this Agreement, including, without
limitation, any dispute as to the construction, validity, interpretation,
termination, enforceability or breach of this Agreement, as well as any




--------------------------------------------------------------------------------




dispute over arbitrability or jurisdiction or failure of the Project Company to
approve a Budget For Management Services within thirty (30) days of its receipt
of the Budget For Management Services.
“Dispute Notice” has the meaning given in Section 8.1.
“Effective Date” means the date first written above.
“Facilities” has the meaning provided in the O&M Agreement.
“Force Majeure Event” means any circumstance or event beyond the reasonable
control of a Party, including, without limitation, the following events:
(a)
explosion, fire, nuclear radiation or chemical or biological contamination,
hurricane, tropical storm, tornado, lightning, earthquake, flood, unusually
severe weather, natural disaster, epidemic, any other act of God, and any other
similar circumstance;

(b)
war and other hostilities (whether declared or not), revolution, public
disorder, insurrection, rebellion, sabotage, or terrorist action;

(c)
failure of any third party supplier, where the failure is due to an event which
constitutes force majeure under the Manager's or the Project Company's contract
with that party;

(d)
any action taken by any government authority after the date of this Agreement,
including, without limitation, any order, legislation, enactment, judgment,
ruling, or decision thereof;

(e)
Labor Disputes; and

(f)
major equipment failure;

but (i) no event or circumstance shall be considered to be a Force Majeure Event
(x) to the extent such event or circumstance is due to the negligence, gross
negligence, breach of this Agreement or willful misconduct of the Party claiming
a Force Majeure Event or the Operator or (y) if such event or circumstance would
have been avoided or prevented had the Manager exercised due diligence in the
performance of the Services and (ii) Force Majeure Events shall expressly
exclude (x) failure of a Subcontractor to perform its obligations under a
Subcontract except as a result of a force majeure under its Subcontract and (y)
a Party's financial inability to perform hereunder.
“GAAP” means generally accepted accounting principles, as consistently applied
in the United States.
“GP Board” means the Board of Directors of Cheniere Energy Partners GP, LLC.
    




--------------------------------------------------------------------------------




“Indexed” means that the amount to be indexed is to be multiplied on each
anniversary of the Effective Date by a fraction the numerator of which is the
CPI on said anniversary of the Effective Date and the denominator of which is
the CPI on the Effective Date.
“Labor Disputes” means any national, regional or local labor strikes, work
stoppages, boycotts, walkouts, or other labor difficulties or shortages,
including, without limitation, any of the foregoing which affects access to the
Facilities or the ability to ship or receive goods (including without
limitation, spare parts).
“LLC Agreement” means the LLC Agreement of Cheniere Energy Partners GP, LLC, as
may be amended from time to time.


“LNG” means Natural Gas in a liquid state at or below its boiling point at a
pressure of approximately one atmosphere.
“Loss” means any losses, liabilities, costs, expenses, claims, proceedings,
actions, demands, obligations, deficiencies, lawsuits, judgments, awards, or
damages.
“Manager” has the meaning given in the preamble hereto.
“Manager Event of Default” has the meaning given in Section 7.1.
“Month” means a calendar month.
“Monthly Expenditures” has the meaning given in Section 6.3.
“Natural Gas” means any mixture of hydrocarbons and other gases consisting
primarily of methane which at a temperature of sixty degrees Fahrenheit (60°F)
and at an absolute pressure of 1.01325 bar is predominately in the gaseous
state.
“O&M Agreement” has the meaning given in the recitals hereto.
“Operating Year” has the meaning given in the O&M Agreement.
“Operator” has the meaning given in the recitals hereto.
“Parties” and “Party” have the meaning given in the preamble hereto.
“Person” means any individual, sole proprietorship, corporation, trust, company,
voluntary association, partnership, joint venture, limited liability company,
unincorporated organization, institution, governmental authority or any other
legal entity.
“Project Company” has the meaning given in the preamble hereto.
“Project Company Action” has the meaning given in Section 5.3.
“Project Company Event of Default” has the meaning given in Section 7.2.
    




--------------------------------------------------------------------------------




“Project Contract” means any agreement related to the development, financing,
construction, operation, and maintenance of the Facilities to which the Project
Company is a party other than this Agreement.
“Risk Management Policy” means the risk management policy for the Project
Company as adopted and approved by the GP Board.
“Service Providers” means the Operator and each other Person hired by the
Project Company, or by the Manager on behalf of the Project Company, to perform
services for the Project Company, including, without limitation, Subcontractors
and other providers of maintenance, repair and warranty services, certified
public accountants, tax return preparers, law firms, engineering firms, and
other professional advisors and consultants.
“Services” means managing all of the operations and business of the Project
Company, including, without limitation, the Services listed on Appendix I hereto
but excluding those services which are expressly to be provided by (a) the
Operator under the O&M Agreement or (b) the Manager or any of its Affiliates
(other than Cheniere Energy Partners, L.P. and its subsidiaries) under any other
operation and maintenance, management service or similar agreement or
arrangement.
“SPL Facility” means Sabine Pass Liquefaction, LLC's facilities for the receipt
of Natural Gas, the liquefaction of Natural Gas and the storage and send-out of
LNG which facilities are located in Cameron Parish, Louisiana adjacent to the
facilities of Sabine Pass LNG, L.P.
“Subcontract” means any subcontract entered into between the Manager and any
Subcontractor for the furnishing of Services to be provided hereunder by the
Manager.
“Subcontractor” means any Person party to a Subcontract with Manager.
“Successor Manager” has the meaning given in Section 7.5.
“Termination Date” has the meaning given in Section 7.4.
“Termination Notice” has the meaning given in Section 7.4.
ARTICLE 2
APPOINTMENT OF MANAGER
2.1The Project Company hereby appoints and authorizes the Manager to provide all
Services and the Manager hereby accepts the appointment and agrees to perform
the Services in accordance with this Agreement. The Manager shall not enter
into, amend, modify, supplement or terminate any material Subcontract for
purposes of providing the Services without the consent of the Project Company.
No Subcontract shall (a) relieve the Manager of its obligations




--------------------------------------------------------------------------------




hereunder or (b) result in an increase in the amount of the fees payable by the
Project Company under Article 6 or the then-current or future Ancillary
Expenses.


2.2The Manager shall use such diligence, care and prudence in the performance of
its duties hereunder, and shall devote such time, effort and skills as an
ordinary manager in like position would do in like circumstances and shall
perform its Services in good faith in compliance with applicable laws and the
Project Contracts to which the Project Company is a party and in accordance with
this Agreement. It is understood and agreed that the Manager does not guarantee
or undertake to procure any financial, operational, accounting, legal or other
outcome with respect to the Project Company or the Facilities. The Manager will
perform its obligations under this Agreement in accordance with established
policies of its Affiliates relating to conflicts of interest, and in accordance
the Risk Management Policy. The Manager will not engage in any Discriminatory
Practice with respect to the performance of its obligations under this Agreement
which adversely affects its performance of its obligations to the Project
Company under this Agreement. The Project Company shall make available on a
timely basis to the Manager true and complete copies of all Project Contracts,
governmental approvals, plans and policies with respect to which the Project
Company is to conduct Services under this Agreement.


2.3The Manager shall not be liable to the Project Company for any Loss suffered
or incurred by the Project Company or any third Person as a direct result of:


(a)    the Manager's compliance with the terms of this Agreement or any Project
Contract;
(b)    the absence or lapse of any government approval, other than any absence
or lapse resulting from the Manager's failure to comply with its obligations
under this Agreement; or
(c)    a counterparty's failure to comply with its obligations under any Project
Contract, except to the extent that such failure is a result of any negligence,
willful misconduct or breach of this Agreement by the Manager.
2.4If the Manager becomes aware of any event or circumstance which would prevent
or materially delay its performance of any of its material obligations under
this Agreement, it shall promptly notify the Project Company of such event or
circumstance and shall attempt in good faith to minimize any such delay,
provided, however, that the Manager shall not be obligated to undertake or
perform any actions which are prohibited by contract or any applicable law or
that would expose the Manager to any material liability or to any material
expense which is not reasonably expected to be promptly reimbursed hereunder.




--------------------------------------------------------------------------------






ARTICLE 3
BUDGETS
3.1    The Manager shall cooperate with and support the Operator in preparing
any budget with respect to the O&M Agreement.
3.2    The Budget For Management Services shall be prepared by the Manager on an
annual basis in consultation with, and subject to the written approval of, the
Project Company. Not later than sixty (60) days after the Effective Date with
respect to the first Operating Year and no later than forty-five (45) days
before the beginning of each subsequent Operating Year, the Manager shall
provide to the Project Company the proposed Budget For Management Services,
which shall include, in such detail reasonably acceptable to the Project Company
and on a Month by Month basis, its itemized estimate of all Ancillary Expenses
expected to be incurred by or at the direction of the Manager during the current
Operating Year, in the case of the Budget For Management Services for the first
Operating Year, and the following Operating Year, in the case of the Budgets For
Management Services for the Operating Years after the first operating Year, in
connection with providing the Services and in funding the activities
contemplated by the Services to the extent such expenditures are not included in
the budget for the O&M Agreement. All unbudgeted costs of providing the Services
shall be borne by the Manager. The Manager acknowledges and agrees that no
Budget For Management Services shall require payment or reimbursement of any
costs and expenses incurred by the Manager, or its Affiliates in or with respect
to any Operating Year prior to the Operating Year to which the Budget For
Management Services relates. In the event that the Project Company fails to
provide its approval with respect to a Budget For Management Services within
thirty (30) days of its receipt of the Budget For Management Services provided
by the Manager, the matter may be submitted by either Party for determination
pursuant to Article 8 of a reasonable Budget For Management Services based on
the terms of this Agreement. With respect to Budgets For Management Services for
Operating Years after the first Operating Year, until the matter is resolved
pursuant to Article 8, the Budget For Management Services for such Operating
Year will be increased by a percentage amount equal to the percentage increase
in the CPI during the preceding Operating Year.
ARTICLE 4
EFFECTIVE DATE AND TERM
4.1    The initial term of this Agreement shall commence on the Effective Date
and unless sooner terminated as provided herein, shall continue in full force
and effect until twenty (20) years after the last LNG production train located
at the SPL Facility reaches substantial completion under the engineering,
procurement and construction agreement pursuant to which such train is built.
The term of this Agreement shall continue for twelve (12) Months following the
end of the initial term and for each twelve (12)-Month period following each
anniversary of the end of the initial term unless terminated prior the end of
any such twelve (12)-Month period by the Manager or the Project Company. This
Agreement shall automatically terminate upon and concurrently with the
dissolution or termination of the Project Company.




--------------------------------------------------------------------------------






ARTICLE 5
REPRESENTATIVES, INFORMATION AND AGREEMENTS
5.1    The Manager shall provide the Project Company and at anytime while the
Project Company is a wholly-owned subsidiary of Cheniere Energy Partners, L.P.,
whether directly or indirectly, any member of the GP Board with such reports as
are required or reasonably requested from time to time by Project Company or
such member of the GP Board, as applicable, and shall comply with those
reporting requirements prescribed by applicable laws or set out in the Project
Contracts, the Budget For Management Services or any government approval. If the
Project Company or at anytime while the Project Company is a wholly-owned
subsidiary of Cheniere Energy Partners, L.P., whether directly or indirectly, a
member of the GP Board requests any report, contract, agreement, arrangement,
document or other information relating to or in connection with the Facilities
or the Services (including, without limitation, any Subcontracts, other third
party contracts and any agreements or arrangements related thereto), the Manager
shall use reasonable efforts (subject to the provisions of any confidentiality
or similar agreement to which the Manager is a party) to obtain such report,
contract, agreement, arrangement, document or other information at the request
of the Project Company or such member of the GP Board, as applicable, and shall
submit such report, contract, agreement, arrangement document or other
information to the Project Company or such member of the GP Board, as
applicable, as soon as reasonably practicable following such request. The
Project Company may from time to time specify any changes to be made to any of
the formats for any report or plan (including, without limitation, any Budget
For Management Services) required hereunder. The relevant revised format shall
be adopted by the Manager with effect from the date of such revision and shall
be applied in relation to the first period to which such report or plan relates
commencing after receipt of Project Company's notice specifying such changes.
5.2    Prior to the Project Company entering into any amendment, modification or
supplement to a Project Contract, or any other agreement that may affect the
performance of the Services by the Manager (such amendment, modification or
supplement or other agreement, an “Adjustment”), the Manager shall determine the
impact (if any) of such Adjustment on any then-effective Budget For Management
Services, this Agreement and/or the Manager's performance of the Services
hereunder, and shall notify the Project Company in writing its cost to comply
with such Adjustment without incurring material additional cost or
administrative burden under this Agreement, and the current Budget For
Management Services shall be deemed amended as appropriate to include such
additional cost; provided that such Adjustment shall not affect the current
Budget For Management Services in any way prior to (a) the provision of written
notice of such Adjustment to the Project Company, along with reasonable detail
related thereto, and (b) the Project Company's written approval of such
Adjustment after receipt of such written notice which approval will not be
unreasonably withheld.
5.3    Notwithstanding anything to the contrary herein, the Parties acknowledge
and agree that at anytime while the Project Company is a wholly-owned subsidiary
of Cheniere Energy Partners, L.P., whether directly or indirectly, (a) the
Project Company and any representatives thereof shall act at the direction of
the GP Board as determined by the LLC Agreement, and (b)  no approval
(including, without limitation, approval of the Budget For Management Services
and entering into agreements on behalf of Project Company), consent,
determination, decision,




--------------------------------------------------------------------------------




waiver, consultation or other similar action of the Project Company, through a
representative or otherwise, under or with respect to this Agreement (each, a
“Project Company Action”) shall be deemed to occur and be effective without the
prior written approval of (i) the GP Board and (ii) to the extent the GP Board
does not have authority to take such action under the LLC Agreement without
approval of the Executive Committee (as defined in the LLC Agreement), as
determined by the GP Board, the Executive Committee, (c) any notice provided to
the Project Company by the Manager in connection with performance of Services,
termination of Services, Disputes or the Budget For Management Services shall be
provided concurrently to the GP Board, and (d) the Project Company shall be
entitled to, and, upon request, shall, provide the GP Board with all
documentation, reports and other materials received under this Agreement;
provided that the GP Board may delegate its authority to direct the Project
Company and/or approve Project Company Actions in its sole discretion, subject
to any limitations in the LLC Agreement, and such delegation of authority shall
be provided in writing to the Manager.
ARTICLE 6
FEES AND PAYMENT
6.1    Commencing on the Effective Date of this Agreement and continuing during
the term of this Agreement until all expenditures related to the CTPL
Modifications have been incurred and all fees as provided for in this Section
6.1 have been invoiced and paid, the Project Company shall pay the Manager a fee
equal to three percent (3.0%) of the capital costs expended during each Month
for the CTPL Modifications (the “Construction Management Fee”).
6.2    As soon as practicable after the end of each Month, but in any case
within thirty (30) days after the end of each Month, the Manager shall submit an
invoice reflecting the Construction Management Fee for the prior Month, and any
Ancillary Expenses incurred during the previous Month, including, without
limitation, documentation identifying and substantiating in reasonable detail
the nature of such Ancillary Expenses and the basis for reimbursement thereof.
The Project Company has or shall pay, as the case may be, any Construction
Management Fee and any Ancillary Expenses on or before the thirtieth (30th) day
after it receives an invoice for such fees and expenses. In connection with the
Construction Management Fee, the Manager shall provide the Project Company with
a written report evidencing the capital expenditures in the previous month,
including, without limitation, documentation identifying and substantiating in
reasonable detail the nature and amount of such capital expenditures. Amounts
not paid by the thirtieth (30th) day after the Project Company receives an
invoice related thereto shall bear interest at the Base Rate from the due date
until paid. The payments described in this Section 6.2 shall be the sole
payments made by the Project Company to the Manager and its Affiliates in
respect of costs and expenses incurred by the Manager and its Affiliates in
connection with the Services.
6.3    Concurrently with its monthly submission of any invoice, the Manager
shall provide a statement showing (a) all expenditures made in the previous
Month pursuant to this Agreement, including, without limitation, expenditures
pursuant to any approved Budget For Management Services, (b) any other
expenditures made by Manager during such Month (the expenditures described in
subsections (a) and (b), collectively, “Monthly Expenditures”) and (c)
reasonable detail regarding the nature and amount of each Monthly Expenditure to
verify it was properly




--------------------------------------------------------------------------------




incurred, including, without limitation, receipts, cost accounting coding, and
other information as the Project Company may reasonably request. The Project
Company or its designee shall have the right to carry out at the Project
Company's expense audit tasks of a financial, technical, or other nature in
relation to the Services once each Operating Year upon not less than thirty (30)
days (or such shorter period if required by applicable law) prior notice to the
Manager. The Manager shall make available, at the Facilities or at the Manager's
home office location, to the Project Company or its designee, and the Project
Company or its designee shall have the right to review, all contracts, books,
records, and other documents relating to the Services provided by the Manager,
and the Project Company or its respective designee may make such copies thereof
or extracts therefrom as the Project Company or such designee may deem
appropriate. The Manager shall use reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things required to be
done, in connection with any financial report prepared by or on behalf of the
Project Company, including, without limitation, preparing or arranging for the
preparation of reports, certificates, schedules, and opinions.
6.4    The Manager shall retain copies of invoices submitted by it and copies of
any third party invoices or similar documentation supporting claims for
Ancillary Expenses or Monthly Expenditures for a minimum period of two (2)
years.
ARTICLE 7
EVENTS OF DEFAULT; TERMINATION; FORCE MAJEURE
7.1    The following circumstances shall each constitute an event of default on
the part of the Manager (“Manager Event of Default”) under this Agreement:
(a)    the bankruptcy, insolvency, dissolution, or cessation of the business of
the Manager;
(b)    the Manager fails to obtain and maintain insurance required to be
obtained and maintained by it under this Agreement which failure continues for
thirty (30) days after the Manager's receipt of written notice of such failure
from the Project Company;
(c)    the Manager assigns its rights under this Agreement except as permitted
hereunder;
(d)    the Manager ceases to provide all Services required to be performed by it
hereunder for ten (10) consecutive days except as required or permitted
hereunder; or
(e)    a material failure by the Manager to perform its obligations hereunder
(including, without limitation, the performing of Services) which continues for
thirty (30) days after the Manager's receipt of written notice of such failure
from the Project Company which notice shall include the Project Company's
recommendation for a cure of such failure, unless the Manager commences to cure
such failure within said thirty (30) days and cures such failure within
seventy-five (75) days after its receipt of the aforesaid notice.




--------------------------------------------------------------------------------




7.2    The following circumstances shall each constitute an event of default on
the part of the Project Company (“Project Company Event of Default”) under this
Agreement:
(a) the bankruptcy, insolvency, dissolution, or cessation of the business of the
Project Company;
(b)    a material failure by the Project Company to perform its obligations
hereunder which continues for thirty (30) days after the Project Company's
receipt of written notice of such failure, unless the Project Company commences
to cure such failure within said thirty (30) days and either cures or continues
to diligently attempt the cure of such failure; or
(c)    a default by the Project Company in its payment obligations to the
Manager, unless the Project Company has cured such breach within thirty (30)
days from receipt of written notice of such default from the Manager.
7.3    Upon the occurrence and during the continuance of a Manager Event of
Default, the Project Company shall have the right in its sole and absolute
discretion to do any or all of the following: (i) terminate this Agreement
pursuant to Section 7.4; (ii) obtain specific performance of Manager's
obligations hereunder; (iii) exercise its rights to perform the Manager's
obligations hereunder; and (iv) subject to Article 8, pursue any and all other
remedies available at law or in equity.
Upon the occurrence and during the continuance of a Project Company Event of
Default, Manager shall have the right, in its sole and absolute discretion, to
do any or all of the following: (i) terminate this Agreement pursuant to Section
7.4; and (ii) subject to Article 8, pursue any and all other remedies available
at law or in equity.
7.4    In the event of a Manager Event of Default or Project Company Event of
Default, the non-defaulting Party may give a written notice of termination to
the other Parties (a “Termination Notice”) which shall specify in reasonable
detail the circumstances giving rise to the Termination Notice. Except for any
rights and obligations set forth in Section 7.5 and Article 9, this Agreement
shall terminate on the date specified in the Termination Notice (“Termination
Date”), which date shall not be earlier than the date upon which the applicable
Party is entitled to effect such termination as provided herein.
7.5    Upon receipt of a Termination Notice from the Project Company, the
Manager shall use all reasonable efforts to facilitate the appointment and
commencement of duties of any Person to be appointed by the Project Company to
provide the Services (the “Successor Manager”) so as not to disrupt the normal
operation of the Facilities and shall provide full access to the Facilities and
to all relevant information, data, and records relating thereto to the Successor
Manager and its representatives, and accede to all reasonable requests made by
such Persons in connection with preparing for taking over the management of the
Facilities.


Promptly after termination, the Manager shall deliver to (and shall, with effect
from termination, hold in trust for and to the order of) the Project Company or
to the Successor Manager all property in its possession or under its control
owned by the Project Company or




--------------------------------------------------------------------------------




leased or licensed to the Project Company. All books, records, and any other
items furnished as part of the Services hereunder or at direct cost to the
Project Company shall be delivered to the Successor Manager.
The Manager, to the extent allowed by such agreements and approvals, shall
transfer to the Successor Manager, as from the date of termination, its rights
as the Manager under all contracts entered into by it (including, without
limitation, any Subcontracts), and all government approvals obtained and
maintained by it, in the performance of its obligations under this Agreement or
relating to the Facilities. Pending such transfer, the Manager shall hold its
rights and interests thereunder for the account and to the order of the Project
Company, the Successor Manager, or the Project Company's designee. The Project
Company shall indemnify the Manager for all liabilities incurred by the Manager
under such contracts to the extent that such liabilities are caused by the
Project Company, the Successor Manager, or the Project Company's designee, to
the extent relating to the continuation and performance of such contracts by the
Project Company, the Successor Manager, or the Project Company's designee, as
applicable. The Manager shall execute all documents and take all other
commercially reasonable actions to assign and vest in the Project Company all
rights, benefits, interest, and title in connection with such contracts.
Upon written request from the Project Company to the Manager, on or prior to the
Termination Date, the Manager shall provide the services of its employees as may
be required or reasonably requested by the Project Company to enable the Project
Company to manage the Facilities and perform the Services for a period of up to
ninety (90) days following the Termination Date. The written request invoking
this provision may be included in the Termination Notice provided in Section
7.4, and shall provide the Project Company's good faith estimate of how many
days the Manager's services will be required post-Termination Date, up to the
ninety (90) days specified herein. Subject to any limitations set forth herein,
the Manager's reasonable expenses, as set forth in the then-current Budget For
Management Services or as otherwise reasonably incurred and agreed by the
Parties in connection with the transition, shall be paid by the Project Company,
and additionally the Project Company shall pay Manager, for the period for which
the Project Company requests the Manager, to provide Services hereunder after
the Termination Date, the Manager Fee, including if applicable, a pro rated
amount for any partial Month, based upon the number of days elapsed in such
Month.
7.6    Neither Party shall be in default in the performance of any of its
obligations under this Agreement or liable to the other Party for failing to
perform its obligations hereunder (other than the obligation to pay money when
due) to the extent prevented by the occurrence of a Force Majeure Event;
provided that, upon a Force Majeure Event that is a Labor Dispute, the Manager
shall use commercially reasonable efforts to resolve such Labor Dispute as soon
as reasonably practicable.
7.7     The Party affected by a Force Majeure Event shall:
(a)
provide prompt written notice to the other of the occurrence of the Force
Majeure Event, which notice shall provide details with respect to the
circumstances





--------------------------------------------------------------------------------




constituting the Force Majeure Event, an estimate of its expected duration, and
the probable impact on the performance of its obligations hereunder;

(b)
use all reasonable efforts to continue to perform its obligations hereunder;

(c)
take all reasonable action to correct or cure the event or condition
constituting the Force Majeure Event;

(d)
use all reasonable efforts to mitigate or limit the adverse effects of the Force
Majeure Event, to the extent such action would not adversely affect its own
interests; and

(e)
provide prompt written notice to the other Party of the cessation of the Force
Majeure Event.

7.8
Following the occurrence of a Force Majeure Event, the Manager (a) shall take
all reasonable measures to mitigate or limit the amount of Ancillary Expenses
until the effects of the Force Majeure Event are remedied, (b) shall consult
with the Project Company with respect to its plan to mitigate or limit such
Ancillary Expenses, and (c) shall take such actions as are reasonably directed
by the Project Company after consultation with the Manager. The Project Company
shall continue to pay such reduced Ancillary Expenses and the Construction
Management Fee as provided herein.

ARTICLE 8
REMEDIES AND DISPUTE RESOLUTION
8.1    In the event that any Dispute (including, without limitation, the breach,
termination or invalidity thereof, and whether arising out of tort or contract)
cannot be resolved informally within thirty (30) days after the Dispute arises,
either Party may give written notice of the Dispute (a “Dispute Notice”) to the
other Party and at anytime while the Project Company is a wholly-owned
subsidiary of Cheniere Energy Partners, L.P., whether directly or indirectly,
the GP Board requesting that a representative of the Project Company's senior
management and the Manager's senior management and at anytime while the Project
Company is a wholly-owned subsidiary of Cheniere Energy Partners, L.P., whether
directly or indirectly, one or more representatives of the GP Board meet in an
attempt to resolve the Dispute. Each such representative shall meet at a
mutually agreeable time and place within thirty (30) days after receipt by the
non-notifying Party and at anytime while the Project Company is a wholly-owned
subsidiary of Cheniere Energy Partners, L.P., whether directly or indirectly,
the GP Board of such Dispute Notice, and thereafter as often as they deem
reasonably necessary to exchange relevant information and to attempt to resolve
the Dispute. At anytime while the Project Company is a wholly-owned subsidiary
of Cheniere Energy Partners, L.P., whether directly or indirectly, if such
representatives agree to resolve any Dispute, such proposed resolution shall be
submitted in writing, with reasonable detail regarding the terms thereof, to the
GP Board and shall become effective solely upon the GP Board's written approval
thereof. In no event shall this Section 8.1 be construed to limit either Party's
right to take any action under this Agreement. The Parties agree that if any
Dispute is not resolved within ninety (90) days after receipt of the




--------------------------------------------------------------------------------




Dispute Notice given in this Section 8.1 (including, without limitation, at
anytime while the Project Company is a wholly-owned subsidiary of Cheniere
Energy Partners, L.P., whether directly or indirectly, due to failure of the GP
Board to approve any proposed resolution), then either Party may by notice to
the other Party and at anytime while the Project Company is a wholly-owned
subsidiary of Cheniere Energy Partners, L.P., whether directly or indirectly,
the GP Board refer the Dispute to be decided by final and binding arbitration in
accordance with Section 8.2.
8.2    Any arbitration held under this Agreement shall be held in Houston,
Texas, unless otherwise agreed by the Parties, shall be administered by the
American Arbitration Association (“AAA”) and shall, except as otherwise modified
by this Section 8.2, be governed by the AAA's International Arbitration Rules
(the “AAA Rules”). The number of arbitrators required for the arbitration
hearing shall be determined in accordance with the AAA Rules. The arbitrator(s)
shall determine the rights and obligations of the Parties according to the
substantive law of the State of Texas, excluding its conflict of law principles,
as would a court for the state of Texas. The Parties shall be entitled to engage
in reasonable discovery, including, without limitation, the right to production
of relevant and material documents by the opposing Party and the right to take
depositions reasonably limited in number, time and place; provided that in no
event shall any Party be entitled to refuse to produce relevant and
non-privileged documents or copies thereof requested by the other Party within
the time limit set and to the extent required by order of the arbitrator(s). All
disputes regarding discovery shall be promptly resolved by the arbitrator(s).
This agreement to arbitrate is binding upon the Parties, and their successors
and permitted assigns. At either Party's option, any other Person may be joined
as an additional party to any arbitration conducted under this Section 8.2,
provided that the party to be joined is or may be liable to either Party in
connection with all or any part of any dispute between the Parties. The
arbitration award shall be final and binding, in writing, signed by all
arbitrators, and shall state the reasons upon which the award thereof is based.
The Parties agree that judgment on the arbitration award may be entered by any
court having jurisdiction thereof.
8.3    Notwithstanding any Dispute, it shall be the responsibility of each Party
to continue to perform its obligations under this Agreement pending resolution
of Disputes
ARTICLE 9
INDEMNITY AND LIMITATION OF LIABILITY
9.1    The Manager shall indemnify, defend, and hold harmless the Project
Company against any and all Losses of whatever kind and nature, including,
without limitation, all related costs and expenses incurred in connection
therewith, in respect of personal injury to or death of third parties and in
respect of Loss of or damage to any third party property to the extent that the
same arises out of:
(a)    any breach by the Manager of its obligations hereunder;
(b)    any negligent act or omission on the part of the Manager; and
    




--------------------------------------------------------------------------------




(c)    any gross negligence or willful misconduct of the Manager.
Any indemnification payable by the Manager to the Project Company hereunder
shall be net of any insurance proceeds received by the Project Company under
insurance policies with respect to the circumstances giving rise to the
Manager's indemnification of the Project Company hereunder.
9.2    The aggregate amount of damages, compensation, or other such liabilities
payable by the Project Company under this Agreement for damages, compensation,
or other such liabilities incurred (i) in any Operating Year during which the
Construction Management Fee is required to be paid shall be limited to, and
shall in no event exceed, an amount equal to the fees payable to the Manager
under Section 6.1 plus reimbursable Ancillary Expenses for such Operating Year
and (ii) in any Operating Year during which the Construction Management Fee is
not required to paid shall be limited to one hundred thousand dollars ($100,000)
plus reimbursable Ancillary Expenses for such Operating Year; provided that the
foregoing limitation does not apply in the event of fraud or an intentional
breach of this Agreement by the Project Company.
The aggregate amount of damages, compensation, or other such liabilities payable
by the Manager under this Agreement for damages, compensation, or other such
liabilities incurred (i) in any Operating Year during which the Construction
Management Fee is required to be paid shall be limited to, and shall in no event
exceed, an amount equal to the fees paid to the Manager pursuant to Section 6.1
for such Operating Year, and (ii) in any Operating Year during which the
Construction Management Fee is not required to be paid shall be limited to one
hundred thousand dollars ($100,000); provided that the foregoing limitation does
not apply in the event of fraud or an intentional breach of this Agreement by
the Manager.
9.3    THE MANAGER SHALL NOT BE LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE
OF ACTION RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT,
WARRANTY, TORT, INCLUDING, WITHOUT LIMITATION, NEGLIGENCE, STRICT LIABILITY,
PROFESSIONAL LIABILITY, PRODUCT LIABILITY, CONTRIBUTION, OR ANY OTHER CAUSE OF
ACTION FOR SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSSES OR DAMAGES, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFIT, LOSS OF USE,
LOSS OF OPPORTUNITY, LOSS OF REVENUES, OR LOSS OF GOOD WILL; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO INDEMNITIES EXPRESSLY PROVIDED IN THIS ARTICLE 9 TO
THE EXTENT THAT THEY APPLY TO THIRD PARTY CLAIMS.
The Manager and the Project Company agree that (i) the Louisiana Oilfield
Anti-Indemnity Act, LA. REV.STAT. § 9:2780, and (ii) LA. REV.STAT.2780.1, et
seq., are inapplicable to this Agreement and the performance of the Services.
Application of these statutory provisions to this Agreement would be contrary to
the intent of the Parties, and each Party hereby irrevocably waives any
contention that these statutory provisions are applicable to this Agreement or
the Services. In addition, it is the intent of the Parties that in the event
that either of the aforementioned statutory provisions were to apply, each Party
shall provide insurance to cover the losses contemplated by such statutory
provisions and assumed by each such Party under the




--------------------------------------------------------------------------------




indemnification provisions of this Agreement, and the Manager agrees that the
payments made to the Manager hereunder compensate the Manager for the cost of
premiums for the insurance provided by it under this Agreement. The Parties
agree that each Party's agreement to support their indemnification obligations
by insurance shall in no respect impair their indemnification obligations.
ARTICLE 10
INSURANCE
10.1    To the extent that such insurance is available to the Project Company on
commercially reasonable terms and conditions, the Manager shall cause the
Project Company to obtain and maintain insurance for physical loss or damage to
the Facilities and general liability insurance relating to the Facilities to the
extent required under any contracts or agreements to which the Project Company
is a party. All policies obtained by the Project Company relating to the
Facilities (other than policies covering third party liability) shall be primary
to any insurance taken out by the Manager covering the same risks to the extent
separate policies are procured by the Project Company and the Manager. All
policies obtained by the Manager relating to the Facilities and covering third
party liability shall be non-contributory and primary to any insurance taken out
by the Project Company covering the same risks to the extent separate policies
are procured by the Project Company and the Manager.
10.2    To the extent that such insurance is available to the Manager on
commercially reasonable terms and conditions, the Manager shall obtain or cause
to be obtained and maintained the insurance described in Appendix II hereto. The
Manager shall use commercially reasonable efforts to ensure that each
Subcontractor obtains and maintains insurance which is customarily provided by
Persons providing similar services as such Subcontractor.
10.3    Each Party shall provide notice to the other Party within ten (10) days
of its receipt of a notice of cancellation, non-renewal or any material
reduction in coverage or limits of any insurance described in this Article 10.
The insurance maintained by a Party shall also provide that its insurers waive
all rights of subrogation against the other Party and its Affiliates and
representatives (other than with respect to gross negligence or willful
misconduct of the Manager, to the extent separate policies are procured by the
Manager and Project Company, or their respective Subcontractors) and that the
other Party and its representatives and Affiliates are named as additional
insureds under such policies (except workers' compensation/employer's liability
insurance), to the extent separate policies are procured by the Project Company
and the Manager. Each Party shall, promptly after having obtained any such
policy or policies, provide the other Party with a certificate of insurance and
shall notify the other Party in writing of any changes therein from time to time
or, prior to so doing, of the cancellation of any such policy or policies.
10.4    Each Party shall promptly furnish the other Party with all information
reasonably available to it as is necessary to enable the other Party to comply
with its disclosure obligations under the insurance which it has taken out. Each
Party shall promptly notify the other Party of any claim with respect to any of
the insurance policies referred to herein, accompanied by full




--------------------------------------------------------------------------------




details of the incident giving rise to such claim. Each Party shall afford to
the other Party all such assistance as may reasonably be required for the
preparation and negotiation of insurance claims, save where such claim is
against the Party required to give assistance.
ARTICLE 11
RELATIONSHIP OF PARTIES; REPRESENTATIONS AND WARRANTIES
11.1    This Agreement is solely and exclusively between the Manager and the
Project Company, and any obligations created herein shall be the sole
obligations of the Parties with respect to the subject matter described herein.
Neither Party shall have recourse to any parent, partner, subsidiary, joint
venturer, Affiliate, director or officer of the other Party for performance of
such obligations, unless such obligations are assumed in writing by the Person
against whom recourse is sought.
11.2    The Manager represents and warrants to the Project Company that all
personnel providing Services hereunder are and will be fully qualified to
provide the Services to be provided by the Manager under this Agreement in
accordance with the terms hereof.
11.3    In all cases where the Manager's employees (defined to include the
direct, borrowed, special, or statutory employees of Subcontractors of any tier)
are performing Services in or offshore the state of Louisiana or are otherwise
covered by the Louisiana Workers' Compensation Act, La. R.S. 23:1021, et seq.,
the Project Company and the Manager agree that the Services performed by the
Manager, Subcontractors of any tier, and the Manager's, and Subcontractors' (of
any tier) employees pursuant to this Agreement are an integral part of and are
essential to the ability of the Project Company to generate the Project
Company's goods, products, and work for the purpose of La. R.S. 23:1061(a)(l).
Furthermore, the Project Company and the Manager agree that the Project Company
is the statutory employer of the Manager's and Subcontractors' (of any tier)
employees for purposes of La. R.S. 23:106l(a)(3), and that the Project Company
shall be entitled to the protections afforded a statutory employer under
Louisiana law. Regardless of the Project Company's status as the statutory or
special employer (as defined in La. R.S. 23:1031(c)) of the employees of Manager
and Subcontractors of any tier, and regardless of any other relationship or
alleged relationship between such employees and the Project Company, the Manager
shall be and remain at all times primarily responsible for the payment of all
workers compensation and medical benefits to the Manager's, Subcontractors' (of
any tier) employees, and neither Manager, nor Subcontractors, nor their
respective insurers or underwriters shall be entitled to seek contribution or
indemnity for any such payments from Cheniere Energy Partners, L.P. or its
subsidiaries (including, without limitation, the Project Company).
ARTICLE XII.
CONFIDENTIALITY
12.1    Confidential Information. Subject to Section 12.2, the Manager shall
keep confidential all matters relating to the Services, the Facilities, the
Project Contracts, and this Agreement, and




--------------------------------------------------------------------------------




will not disclose to any Person, any information, data, experience, know-how,
documents, manuals, policies or procedures, computer software, secrets,
dealings, transactions, or affairs of or relating to the Project Company, the
Project Company, the Project Contracts, or this Agreement (the “Confidential
Information”).
12.2    Permitted Disclosure. The restrictions on disclosure of Confidential
Information by the Manager shall not apply to the following:
any matter which is already generally available and in the public domain other
than through unauthorized disclosure by the Manager or is otherwise known to the
Manager from a source that is not in violation of a confidentiality obligation
to the Manager;
any disclosure which may reasonably be required for the performance of the
Manager's obligations under this Agreement; or
any disclosure which may be required for the compliance by the Manager with
applicable laws or for the purposes of legal proceedings, if the Manager has
notified the Project Company prior to any such disclosure.
12.3    Additional Undertakings of Manager. The Manager further undertakes:
(a)    to limit access to Confidential Information to its employees, officers,
directors, attorneys, agents, or other representatives who reasonably require
the Confidential Information to ensure the satisfactory performance of the
Services;
(b)    to inform each of its Subcontractors officers, directors, attorneys,
agents, employees and other representatives to whom Confidential Information is
disclosed of the restrictions on disclosure of such information as set forth
herein and to use reasonable efforts to ensure that all such Persons comply with
such instructions; and
(c)    upon receipt of a written request from the Project Company and, in any
event, upon completion of the Services or earlier termination of this Agreement
to return to the Project Company all documents, papers, computer programs,
software or records containing Confidential Information, if so requested by the
Project Company.
ARTICLE 13
MISCELLANEOUS
13.1    This Agreement represents the entire agreement between the Parties
relative to the matters set forth in this Agreement. No modification, amendment,
or other change to this Agreement will be binding on any Party unless executed
in writing by both Parties and the Executive Committee.
13.2    The terms, covenants, representations, warranties and conditions of this
Agreement may be waived only by written instrument executed by the Party waiving
compliance. The failure of any Party at any time or times to require performance
of any provision of this Agreement shall not affect the right at a later date to
enforce the same. No waiver by any Party of any condition




--------------------------------------------------------------------------------




or of the breach of any provision, term, covenant, representation or warranty
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any such condition or of the breach of any other provision, term, covenant,
representation or warranty contained in this Agreement.
13.3    This Agreement shall be governed, construed and enforced in accordance
with the laws of the State of Texas.
13.4    The invalidity or unenforceability, in whole or in part, of any of the
sections or provisions of this Agreement shall not affect the validity or
enforceability of the remainder of such sections or provisions. If any material
provision of this Agreement is held invalid or unenforceable, the Parties shall
promptly renegotiate in good faith new provisions to replace such invalid or
unenforceable provision so as to restore this Agreement as nearly as possible to
its original intent and effect.
13.5    The Parties acknowledge and agree that Cheniere Energy Partners GP, LLC
is a third party beneficiary to this Agreement with respect to all rights of the
GP Board and the Executive Committee, as applicable, and shall have the right to
take any and all actions against the Parties hereto to enforce such rights.
Except as set forth in the immediately preceding sentence, this Agreement is for
the sole and exclusive benefit of the Parties hereto and shall not create a
contractual relationship with, or cause of action in favor of, any third party
13.6    The Manager shall not assign or otherwise transfer all or any of its
rights under this Agreement. Any assignment by the Manager shall be null and
void and have no force or effect.
13.7    The Parties agree to execute and deliver to each other such additional
documents and to take such additional actions and provide such cooperation as
may be reasonably required and requested by the other Party to consummate the
transactions contemplated by, and to effect the intent of, this Agreement.
13.8    The Appendices to this Agreement form part of this Agreement and will be
of full force and effect as though they were expressly set out in the body of
this Agreement. In the event of any conflict between the other terms,
conditions, and provisions of this Agreement and the appendices, the other terms
conditions, and provisions of this Agreement shall prevail.
13.9    This Agreement may be executed in counterparts and if so executed by
each Party hereto, all copies together shall constitute a single agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Management Services
Agreement as of the date first written above.




Manager:


Cheniere LNG Terminals, LLC
700 Milam Street, Suite 800
Houston, Texas 77002


By: /s/ R. Keith Teague    


Name:    R. Keith Teague


Title:    President




Project Company:
Cheniere Creole Trail Pipeline, L.P.
700 Milam Street, Suite 800
Houston, Texas 77002


By: Cheniere Pipeline GP Interests, LLC,
its general partner




By: /s/ Meg A. Gentle


Name:    Meg A. Gentle


Title:    Chief Financial Officer




--------------------------------------------------------------------------------






Appendix I


Services


1.
Maintaining or providing for maintenance of the principal office and registered
office of the Project Company, acting as the registered agent of the Project
Company, and maintaining the books and records of the Project Company.

2.
Taking actions to maintain the continued existence of the Project Company, its
qualification to do business and its registration under any applicable assumed
or fictitious name, statute or similar law in each state in which the Project
Company owns property or transacts business.

3.
Exercising the day-to-day management of the Project Company's affairs and
business.

4.
Providing or arranging for the necessary human resources and other
administrative support necessary to perform the Services or cause the Services
to be performed, including, without limitation, in the Manager's discretion
relying on contractual arrangements with other personnel and Service Providers
who are Affiliates of the Manager.

5.
Managing compliance with the Project Company's tax reporting obligations and its
legal and regulatory obligations, including, without limitation, the
requirements of the Federal Energy Regulatory Commission, the Pipeline and
Hazardous Materials Safety Administration, the Environmental Protection Agency
and the State of Louisiana environmental and pipeline safety agencies.

6.
Procuring and maintaining all required governmental approvals and permits and
prepare and submit all filings which are required to be made thereunder;
provided that if responsibility therefor has been delegated to a Service
Provider, the Manager shall supervise and monitor such Service Provider's
performance of such delegated activity or duty.

7.
Preparing business planning and forecasting reports from time to time for the
benefit of the Project Company.

8.
Providing invoices and collecting on behalf of the Project Company, or causing
to be so collected, all payments due to the Project Company, and promptly (but
in no event later than the date such payment is due and payable) remitting or
directing to be remitted from funds of the Project Company amounts in payment of
the expenses and expenditures of the Company, including, without limitation,
aging payables and receivables, making borrowing and other requests of the
Project Company's lenders and their agents, and managing letter of credit and
outside credit sources; provided that nothing herein shall imply any guarantee
or undertaking by the Manager with respect to the collection of amounts due to
the Project Company which remain uncollected after commercially reasonable
efforts by the Manager.





--------------------------------------------------------------------------------




9.
Arranging for the purchase or leasing, at the sole expense of the Project
Company, any materials, commodities supplies and equipment necessary for the
performance of the Services to the extent permitted by the Project Company's
agreements with its lenders, and nothing herein shall imply any duty of the
Manager under any circumstances to expend its own funds in payment of the
expenses of the Project Company.

10.
Determining the need for, establishing and making draws under the Project
Company's capital facilities and establish appropriate reserves, in each case as
it determines necessary to meet the Project Company's cash flow requirements and
cause such funds to be deposited into the Project Company's accounts.

11.
Maintaining bank and brokerage accounts, financial books and records of the
Project Company's business and operations in accordance with prudent business
practices and generally accepted accounting practices.

12.
Preparing and filing or causing to be prepared and filed on behalf of the
Project Company on a timely basis all federal, state and local tax returns and
related information and filings required to be filed by the Project Company,
paying out of the Project Company's funds all taxes and other governmental
charges shown to be due thereon before they become delinquent and making all tax
elections believed by the Manager to be necessary or desirable for the Project
Company and its partners.

13.
Within forty-five (45) days after the end of each calendar quarter, preparing
together with the Operator, (i) a status report relating to the Facilities'
operations for such quarter, which will detail variances between actual and
forecasted performance, and include (A) information on utilization and
efficiencies of physical operations and (B) a projection of forecasted
performance for the remaining quarters of the calendar year if there is material
change from the previous forecast for the same period, and (ii) an unaudited
internal financial statement and income statement for such quarter prepared in
accordance with GAAP.

14.
Providing contract administration services for all contracts associated with the
Facilities, including, without limitation, daily management reports, supervising
and monitoring the Service Providers with respect to their performance of
services for the Project Company, and where necessary or desirable and with the
consent of the Project Company, at the Project Company's sole expense, enforcing
the compliance of each Service Provider with its obligations to the Project
Company, provided that the Manager's responsibility for matters which are
subject to the Project Company's arrangements with Service Providers shall
consist solely of such supervision, monitoring and enforcement and shall not
include responsibility for the proper performance of any such matters.

15.
If required by the Project Company's lenders, causing the Project Company's
certified public accountant to prepare, review and submit annual audited
financial statements for the Project Company, prepared in accordance with GAAP
as soon as reasonably possible and in any event within one hundred and twenty
(120) days after the end of each calendar





--------------------------------------------------------------------------------




year, and assist and cooperate with the Project Company's certified public
accountant in connection with all audits made of the Project Company's books and
records.
16.
Representing the Project Company in business matters with, and maintain good
relations with, the Service Providers and other third parties, and execute on
behalf of the Project Company such additional documents reasonably deemed
necessary or desirable by the Manager to effectuate the transactions and
agreements necessary for the operation and management of the Facilities in the
normal course of business.

17.
Making arrangements for the Project Company to obtain and maintain all insurance
required by the O&M Agreement and any other agreement obligating the Facilities
with respect to insurance, and such other insurance as is necessary and prudent;
provided that, in no event shall the Manager be responsible or liable for
Project Company's failure to obtain or maintain insurance where such insurance
is not commercially available to Facilities.

18.
Not taking any action as would cause the Project Company to violate or be in
violation in any material respect of any federal, state or local laws and
regulations, including, without limitation, environmental laws and regulations,
and to the extent that the Manager has knowledge of any such existing or
prospective violation take, or direct Service Providers to take, commercially
reasonable actions, at the sole expense of the Project Company to redress or
mitigate any such violation.

19.
Using all reasonable efforts to cause the Project Company to take all actions
required and perform all of its obligations under the Project Contracts and not
take any action as would reasonably be expected to cause the Project Company to
violate or be in violation of any Project Contract, and to the extent the
Manager has knowledge of any existing or prospective violation take, or direct
Service Providers (including, without limitation, the Operator) to take,
commercially reasonable actions, at the sole expense of the Project Company, or
such Service Provider as the case may be, to redress or mitigate any such
violation.







--------------------------------------------------------------------------------




Appendix II
Insurance
Insurance to be Maintained By the Manager


The Manager will procure or cause to be procured and maintain in full force and
effect at all times on or after the Effective Date (unless otherwise specified
herein) and continuing throughout the term of this Agreement (unless otherwise
specified herein), insurance policies with insurance company (ies) authorized to
do business in the States of Louisiana and Texas (if required by law or by
regulation) with a (i) a Best Insurance Rating of “A-” or better and a financial
strength rating of “VII” or higher, or (ii) a Standard & Poor's financial
strength rating of “BBB+” or higher, or (iii) other companies acceptable to the
Project Company, with limits and coverage provisions set forth below:


(1)
Workers Compensation and Employers Liability Insurance: The Manager shall comply
with all applicable law with respect to workers' compensation requirements and
other similar requirements where the Services are performed. Such coverage shall
include coverage for all states and other applicable jurisdictions, voluntary
compensation coverage, alternate employer endorsement and occupational disease.
If the Services are to be performed on or near navigable waters, the policy(ies)
shall include coverage for United States Longshoremen's and Harbor Workers Act,
and, if applicable, coverage for the Death on the High Seas Act, the Jones Act,
the Outer Continental Shelf Lands Act and any other applicable law regarding
maritime law. A maritime employer's liability policy may be used to satisfy
applicable parts of this requirement with respect to Services performed on
navigable waters. If the Manager is not required by applicable law to carry
Workers' Compensation insurance, then the Manager shall provide the types and
amounts that are mutually agreed between the Manager and the Project Company.



Limits to be provided:


Workers' Compensation: Statutory
Employer's Liability: US $1,000,000 each accident, US $1,000,000
disease each employee, US $1,000,000 disease policy limit.


(2)
Commercial General Liability: Commercial General Liability insurance on an
occurrence basis covering against claims occurring anywhere in the world for the
Manager's liability for bodily injury (including bodily injury and death),
property damage (including loss of use) and personal injury. Such insurance
shall provide coverage for products and completed operations, blanket
contractual, broad form property damage and independent contractors.







--------------------------------------------------------------------------------




Limits to be provided:


US $1,000,000 combined single limit in any one occurrence;
US $1,000,000 general aggregate;
US $ 1,000,000 products and/or completed operations aggregate.


This coverage will be subject to a maximum deductible of US $250,000. in
any one occurrence.


(3)
Automobile Liability: Commercial Automobile Liability covering the Manager's
liability arising out of claims for bodily injury and property damage for all
owned and non-owned, leased or hired vehicles of the Manager, including loading
and unloading thereof and appropriate no-fault provisions wherever applicable.



Limit to be provided:


US $ 1,000,000 combined single limit for Bodily Injury and Property
Damage.


This coverage will be subject to a maximum deductible of US $25,000 in
any one accident or occurrence.


(4) Umbrella or Excess Liability: Umbrella or Excess Liability insurance on a
“following form” basis. Coverage shall be excess of limits provided by the
Manager for Commercial General Liability and Automobile Liability insurance. The
aggregate limit shall apply separately to each annual policy period.
Limits to be provided:
$100,000,000 combined single limit each occurrence; and
$100,000,000 aggregate limit.
(5) Fidelity: Fidelity insurance providing coverage for employee dishonesty
including theft, computer funds transfer fraud, alteration and forgery insuring
loss of money, securities or other property resulting from any fraudulent or
dishonest act committed by the Manager's or any of its Affiliates' employees,
whether acting alone or in collusion with others in an amount not less than
$10,000,000 and a deductible not greater than $25,000 each loss.

Such insurance shall also include (a) a discovery period not less than 12
Months, (b) loss by unidentified employees, (c) temporary employees,
(d) automatic cover for all employees and officers and (e) auditor charges with
a limit not less than $20,000.00.








